DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/2022, 08/09/2022, 09/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-12, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-14, 17 of U.S. Patent No. 11,330,194. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

The similar limitations of claims 1-2, 7-12, 16-20 of the instant application and claims 1-4, 9-14, 17 of U.S. Patent No. 11,330,194 are compared as shown in the table below.

INSTANT APPLICATION
U.S. PATENT No. 11,330,194
1. An electronic device, comprising: 
       a processor; and 
       memory coupled to the processor and configured to store instructions, which when executed by the processor, cause the electronic device to: 
                 enter a night shot mode; 
                 display a preview interface indicating that the electronic device is in the night shot mode; 
                determine that a current photographing scene is a dark scene or a light source scene based on a preview image; 
               receive a photographing instruction when the preview interface is displayed; 
              display a photographing interface in response to receiving the photographing instruction, wherein the photographing interface displays a progress indication indicating that the electronic device is performing processing to generate a target image and displays an indication prompting a user to keep the electronic device steady; 
              perform processing to generate the target image, wherein the processing comprises:    
                       processing a first set of frames (read on “a second set of frames” of Patent Claim 1) for synthesizing the target image when the electronic device is in a handheld state and in the light source scene, wherein the first set of frames is based on first exposure parameters (read on “a second exposure parameters” of Patent Claim 1); or  
                       processing a second set of frames (read on “a fourth set of frames” of Patent Claim 1) for synthesizing the target image when the electronic device is in the handheld state and in the dark scene, wherein the second set of frames is based on second exposure parameters (read on “a fourth exposure parameters” of Patent Claim 1), 
             wherein the first exposure parameters (read on “a second exposure parameters” of Patent Claim 1) are different from the second exposure parameters (read on “a fourth exposure parameters” of Patent Claim 1); and 
            save the target image.

2. The electronic device of claim 1, wherein the processing further comprises: 
                processing a third set of frames (read on “a first set of frames” of Patent Claim 1) for synthesizing the target image when the electronic device is in a steady state and in the light source scene, wherein the third set of frames is based on third exposure parameters (read on “a first exposure parameters” of Patent Claim 1); or
                 processing a fourth set of frames (read on “a third set of frames” of Patent Claim 1) for synthesizing the target image when the electronic device is in the steady state and in the dark scene, wherein the fourth set of frames is based on fourth exposure parameters (read on “a third exposure parameters” of Patent Claim 1),
               wherein the third exposure parameters are different from the first exposure parameters (read on “the first exposure parameters are different from the second exposure parameters” of Patent Claim 1),
               wherein the fourth exposure parameters are different from the second exposure parameters (read on “the third exposure parameters are different from the fourth exposure parameters” of Patent Claim 1), and
                 wherein the third exposure parameters are different from the fourth exposure parameters (read on “the first exposure parameters are different from the third exposure parameters” of Patent Claim 1).

1. An electronic device, comprising: 
         a processor; and  
         a memory coupled to the processor and storing instructions, which when executed by the processor, cause the electronic device to: 
                
                  enter a night shot mode; 
                 determine that a current photographing scene is a dark scene or a light source scene;  
                display a preview interface indicating that the electronic device is in the night shot mode; 

                receive a photographing instruction when the preview interface is displayed; 
               display a photographing interface in response to receiving the photographing instruction, wherein the photographing interface displays a progress indication indicating that the electronic device is performing processing to generate a target image and displays an indication prompting a user to keep the electronic device steady; 
         perform processing to generate the target image, wherein the processing comprises:   
                  processing a first set of frames for synthesizing the target image when the electronic device is in a steady state and in the light source scene, wherein the first set of frames is obtained based on first exposure parameters; or 
              processing a second set of frames for synthesizing the target image when the electronic device is in a handheld state and in the light source scene, wherein the second set of frames is obtained based on second exposure parameters; or 
              processing a third set of frames for synthesizing the target image when the electronic device is in the steady state and in the dark scene, wherein the third set of frames is obtained based on third exposure parameters; or  
              processing a fourth set of frames for synthesizing the target image when the electronic device is in the handheld state and in the dark scene, wherein the fourth set of frames is obtained based on fourth exposure parameters, 
                wherein the first exposure parameters are different from the second exposure parameters, wherein the third exposure parameters are different from the fourth exposure parameters, wherein the first exposure parameters are different from the third exposure parameters, and wherein the second exposure parameters are different from the fourth exposure parameters; and 
            save the target image.

7. The electronic device of claim 1, wherein the instructions further cause the electronic device to:
             determine a first quantity of first pixels in the preview image having brightness values greater than a preset brightness value; and
             determine that the current photographing scene is the dark scene when a ratio of the first quantity to a second quantity of all pixels of the preview image is less than a preset ratio value.

2. The electronic device of claim 1, wherein the instructions further cause the electronic device to: 
            determine a quantity of first pixels in a preview image having brightness values greater than a preset brightness value; and 
            determine that the current photographing scene is the dark scene when a ratio of the quantity of first pixels of the preview image to a quantity of all pixels of the preview image is less than a preset ratio value.

8. The electronic device of claim 1, wherein the instructions further cause the electronic device to:
              determine a first quantity of first pixels in the preview image having brightness values greater than a preset brightness value; and
             determine that the current photographing scene is the light source scene when a ratio of the first quantity to a second quantity of all pixels of the preview image is greater than a preset ratio value.

3. The electronic device of claim 1, wherein the instructions further cause the electronic device to: 
            determine a quantity of first pixels in a preview image having brightness values greater than a preset brightness value; and 
            determine that the current photographing scene is the light source scene when a ratio of the quantity of first pixels of the preview image to a quantity of all pixels of the preview image is greater than a preset ratio value.
9. The electronic device of claim 1, wherein a first exposure duration when the electronic device is in the handheld state is shorter than a second exposure duration when the electronic device is in a steady state, and wherein a first light sensitivity when the electronic device is in the handheld state is greater than a second light sensitivity when the electronic device is in the steady state.
4. The electronic device of claim 1, wherein a first exposure duration when the electronic device is in the handheld state is shorter than a second exposure duration when the electronic device is in the steady state, and wherein a first light sensitivity when the electronic device is in the handheld state is greater than a second light sensitivity when the electronic device is in the steady state.

10. The electronic device of claim 1, wherein the instructions further cause the electronic device to:
             display a first candidate target image in the photographing interface at a first time; and
              display a second candidate target image in the photographing interface at a second time,
wherein the second time is after the first time, and
             wherein a first brightness value of the first candidate target image is lower than a second brightness value of the second candidate target image.

9. The electronic device of claim 1, wherein the instructions further cause the electronic device to: 
          display a first candidate target image in the photographing interface at a first time; and    
          display a second candidate target image in the photographing interface at a second time, wherein the second time is after the first time, and 
           wherein a first brightness value of the first candidate target image is lower than a second brightness value of the second candidate target image.
11. An electronic device, comprising:
       a processor; and
       a memory coupled to the processor and configured to store instructions, which when executed by the processor, cause the electronic device to:
               enter a night shot mode; 
               display a preview interface indicating that the electronic device is in the night shot mode; 
                determine that a current photographing scene is a dark scene or a light source scene;    
               determine that a current photographing state is a steady state or a handheld state;   
               receive a photographing instruction when the preview interface is displayed; 
               display a photographing interface in response to receiving the photographing instruction, wherein the photographing interface displays a progress indication indicating that the electronic device is performing processing to generate a target image and displays an indication prompting a user to keep the electronic device steady; 


               perform processing to generate the target image, wherein the processing comprises:   
                        processing a first set of frames (read on “a second set of frames” of Patent Claim 10) for synthesizing the target image using first exposure parameters (read on “a second exposure parameters” of Patent Claim 10) when the electronic device is in the handheld state and in the light source scene, wherein the first set is based on the first exposure parameters; or 
                        processing a second set of frames (read on “a fourth set of frames” of Patent Claim 10) for synthesizing the target image using second exposure parameters (read on “a fourth exposure parameters” of Patent Claim 1) when the electronic device is in the handheld state and in the dark scene, wherein the second set of frames is based on the second exposure parameters, and wherein the first exposure parameters (read on “a second exposure parameters” of Patent Claim 10) are different from the second exposure parameters (read on “a fourth exposure parameters” of Patent Claim 10); and 
                save the target image.

12. The electronic device of claim 11, wherein the processing further comprises: 
           processing a third set of frames (read on “a first set of frames” of Patent Claim 10) for synthesizing the target image using third exposure parameters (read on “a first exposure parameters” of Patent Claim 10) when the electronic device is in the steady state and in the light source scene, wherein the third set of frames is based on the third exposure parameters; and 
            processing a fourth set of frames (read on “a third set of frames” of Patent Claim 10) for synthesizing the target image using fourth exposure parameters (read on “a third exposure parameters” of Patent Claim 10) when the electronic device is in the steady state and in the dark scene,   
            wherein the fourth set of frames is based on the fourth exposure parameters, 
             wherein the second exposure parameters are different from the first exposure parameters,    
             wherein the fourth exposure parameters are different from the second exposure parameters, and
              wherein the second exposure parameters are different from the fourth exposure parameters.

10. A computer program product comprising instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause an electronic device to: 

             enter a night shot mode; 
             determine that a current photographing scene is a dark scene or a light source scene;   
             determine that a current photographing state is a steady state or a handheld state; 
             display a preview interface indicating that the electronic device is in the night shot mode;  
             receive a photographing instruction when the preview interface is displayed; 
              



       display a photographing interface in response to receiving the photographing instruction, 
  wherein the photographing interface displays a progress indication indicating that the electronic device is performing processing to generate a target image and displays an indication prompting a user to keep the electronic device steady; 
            perform processing to generate the target image wherein the processing comprises:  
                   processing a first set of frames for synthesizing the target image using first exposure parameters when the electronic device is in the steady state and in the light source scene, wherein the first set of frames is obtained based on the first exposure parameters; 
                   processing a second set of frames for synthesizing the target image using second exposure parameters when the electronic device is in the handheld state and in the light source scene, wherein the second set of frames is obtained based on the second exposure parameters; 
                    processing a third set of frames for synthesizing the target image using third exposure parameters when the electronic device is in the steady state and in the dark scene, wherein the third set of frames is obtained based on the third exposure parameters; 
                     processing a fourth set of frames for synthesizing the target image using fourth exposure parameters when the electronic device is in the handheld state and in the dark scene, wherein the fourth set of frames is obtained based on the fourth exposure parameters, wherein the first exposure parameters are different from the second exposure parameters, wherein the third exposure parameters are different from the fourth exposure parameters, wherein the first exposure parameters are different from the third exposure parameters, and wherein the second exposure parameters are different from the fourth exposure parameters; and 
         save the target image.
16. The electronic device of claim 11, wherein the instructions further cause the electronic device to:
           determine a first quantity of first pixels in a preview image having brightness values greater than a preset brightness value; and
           determine that the current photographing scene is the dark scene when a ratio of the first quantity to a second quantity of all pixels of the preview image is less than a preset ratio value.

11. The computer program product of claim 10, wherein the instructions further cause the electronic device to: 
           determine a quantity of first pixels in a preview image having brightness values greater than a preset brightness value; and 
           determine that the current photographing scene is the dark scene when a ratio of the quantity of first pixels of the preview image to a quantity of all pixels of the preview image is less than a preset ratio value.

17. The electronic device of claim 11, wherein the instructions further cause the electronic device to:
          determine a first quantity of first pixels in a preview image having brightness values greater than a preset brightness value; and
          determine that the current photographing scene is the light source scene when a ratio of the first quantity to a second quantity of all pixels of the preview image is greater than a preset ratio value.

12. The computer program product of claim 10, wherein the instructions further cause the electronic device to: 
           determine a quantity of first pixels in a preview image having brightness values greater than a preset brightness value; and 
           determine that the current photographing scene is the light source scene when a ratio of the quantity of first pixels of the preview image to a quantity of all pixels of the preview image is greater than a preset ratio value.
18. The electronic device of claim 11, 
          wherein a first exposure duration when the electronic device is in the handheld state is shorter than a second exposure duration when the electronic device is in the steady state, and  
          wherein a first light sensitivity when the electronic device is in the handheld state is greater than a second light sensitivity when the electronic device is in the steady state.

13. The computer program product of claim 10,    
        wherein a first exposure duration when the electronic device is in the handheld state is shorter than a second exposure duration when the electronic device is in the steady state, and   
          wherein a first light sensitivity when the electronic device is in the handheld state is greater than a second light sensitivity when the electronic device is in the steady state.
19. The electronic device of claim 11, 
         wherein a first quantity of exposure parameters when the electronic device is in the handheld state is different from a second quantity of exposure parameters when the electronic device is not in the handheld state.

14. The computer program product of claim 10,  
         wherein a first quantity of exposure parameters when the electronic device is in the handheld state is different from a second quantity of exposure parameters when the electronic device is not in the handheld state.
20. An electronic device, comprising: 
       a processor; and 
       a memory coupled to the processor and configured to store instructions, which when executed by the processor, cause the electronic device to: 
             enter a night shot mode; 
             display a preview interface indicating that the electronic device is in the night shot mode;     
            determine that a current photographing scene is a dark scene or a light source scene;  
            
              receive a photographing instruction when the preview interface is displayed; 
            display a photographing interface in response to receiving the photographing instruction, wherein the photographing interface displays a progress indication indicating that the electronic device is performing processing to generate a target image and displays an indication prompting a user to keep the electronic device steady; 
             perform processing to generate the target image, wherein the processing comprises:  
             process a first set of frames for synthesizing the target image using first exposure parameters when the electronic device is in a steady state and in the light source scene, wherein the first set of frames is based on the first exposure parameters; 
               process a second set of frames for synthesizing the target image using second exposure parameters when the electronic device is in a handheld state and in the light source scene, wherein the second set of frames is based on the second exposure parameters;
                
                  process a third set of frames for synthesizing the target image using third exposure parameters when the electronic device is in the steady state and in the dark scene, wherein the third set of frames is based on the third exposure parameters; and
                process a fourth set of frames for synthesizing the target image using fourth exposure parameters when the electronic device is in the handheld state and in the dark scene, wherein the fourth set of frames is based on the fourth exposure parameters, wherein the first exposure parameters are different from the second exposure parameters, wherein the third exposure parameters are different from the fourth exposure parameters, wherein the first exposure parameters are different from the third exposure parameters, and wherein the second exposure parameters are different from the fourth exposure parameters; and
              save the target image.

17. A photographing method implemented by an electronic device, comprising: 




          entering a night shot mode; 
          determining that a current photographing scene is a dark scene or a light source scene;  
          displaying a preview interface indicating that the electronic device is in the night shot mode; 
           receiving a photographing instruction when the preview interface is displayed; 
            displaying a photographing interface in response to receiving the photographing instruction, wherein the photographing interface displays a progress indication indicating that the electronic device is performing processing to generate a target image and displays an indication prompting a user to keep the electronic device steady; 
             performing processing to generate the target image, wherein the processing comprises:   
             processing a first set of frames for synthesizing the target image using first exposure parameters when the electronic device is in a steady state and in the light source scene, wherein the first set of frames is obtained based on the first exposure parameters; 
            processing a second set of frames for synthesizing the target image using second exposure parameters when the electronic device is in a handheld state and in the light source scene, wherein the second set of frames is obtained based on the second exposure parameters; 
                 processing a third set of frames for synthesizing the target image using third exposure parameters when the electronic device is in the steady state and in the dark scene, wherein the third set of frames is obtained based on the third exposure parameters; 
              processing a fourth set of frames for synthesizing the target image using fourth exposure parameters when the electronic device is in the handheld state and in the dark scene, wherein the fourth set of frames is obtained based on the fourth exposure parameters, wherein the first exposure parameters are different from the second exposure parameters, wherein the third exposure parameters are different from the fourth exposure parameters, wherein the first exposure parameters are different from the third exposure parameters, and wherein the second exposure parameters are different from the fourth exposure parameters; and saving the target image.



Claims 3-6, 13-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 of US Patent No. 11,330,194.
Application claim 3, which incorporates all limitations of application claims 1, 2, and US Patent
claim 1 are both drawn to the same invention, i.e., an electronic device takes images in a night shot mode and performs processing a set of frames with different exposure parameters for synthesizing a target image. These claims differ in scope in that application claim 3 with additional limitations, i.e., wherein exposure durations included in the third exposure parameters successively increase in ascending order of photographing time, or wherein light sensitivities included in the third exposure parameters successively increase in ascending order of the photographing time, is narrower in scope than US Patent claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 1 to be narrower by adding the additional limitations, i.e., wherein exposure durations included in the third exposure parameters successively increase in ascending order of photographing time, or wherein light sensitivities included in the third exposure parameters successively increase in ascending order of the photographing time, so to obtain Application claim 3, as claimed.
Allowance of application claim 3 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 4, which incorporates all limitations of application claims 1, 2, and US Patent
claim 1 are both drawn to the same invention, i.e., an electronic device takes images in a night shot mode and performs processing a set of frames with different exposure parameters for synthesizing a target image. These claims differ in scope in that application claim 4 with additional limitations, i.e., wherein admitted light values corresponding to the third exposure parameters successively increase in ascending order of photographing time, is narrower in scope than US Patent claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 1 to be narrower by adding the additional limitations, i.e., wherein admitted light values corresponding to the third exposure parameters successively increase in ascending order of photographing time, so to obtain Application claim 4, as claimed.
Allowance of application claim 4 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 5, which incorporates all limitations of application claims 1, 2, and US Patent
claim 1 are both drawn to the same invention, i.e., an electronic device takes images in a night shot mode and performs processing a set of frames with different exposure parameters for synthesizing a target image. These claims differ in scope in that application claim 5 with additional limitations, i.e., wherein the instructions further cause the electronic device to set two exposure parameters included in the first exposure parameters, the second exposure parameters, the third exposure parameters, or the fourth exposure parameters to correspond to a same admitted light value, is narrower in scope than US Patent claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 1 to be narrower by adding the additional limitations, i.e., wherein the instructions further cause the electronic device to set two exposure parameters included in the first exposure parameters, the second exposure parameters, the third exposure parameters, or the fourth exposure parameters to correspond to a same admitted light value, so to obtain Application claim 5, as claimed.
Allowance of application claim 5 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 6, which incorporates all limitations of application claims 1, 2, and US Patent
claim 1 are both drawn to the same invention, i.e., an electronic device takes images in a night shot mode and performs processing a set of frames with different exposure parameters for synthesizing a target image. These claims differ in scope in that application claim 6 with additional limitations, i.e., wherein a first quantity of the third set is different from a second quantity of the first set, or wherein a third quantity of the fourth set is different from a fourth quantity of the second set, is narrower in scope than US Patent claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 1 to be narrower by adding the additional limitations, i.e., wherein a first quantity of the third set is different from a second quantity of the first set, or wherein a third quantity of the fourth set is different from a fourth quantity of the second set, so to obtain Application claim 6, as claimed.
Allowance of application claim 6 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 13, which incorporates all limitations of application claims 11, 12, and US Patent claim 10 are both drawn to the same invention, i.e., an electronic device takes images in a night shot mode and performs processing a set of frames with different exposure parameters for synthesizing a target image. These claims differ in scope in that application claim 13 with additional limitations, i.e., wherein exposure durations included in the third exposure parameters successively increase in ascending order of photographing time, or wherein light sensitivities included in the third exposure parameters successively increase in ascending order of the photographing time, is narrower in scope than US Patent claim 10. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 10 to be narrower by adding the additional limitations, i.e., wherein exposure durations included in the third exposure parameters successively increase in ascending order of photographing time, or wherein light sensitivities included in the third exposure parameters successively increase in ascending order of the photographing time, so to obtain Application claim 13, as claimed.
Allowance of application claim 13 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 10. Therefore, obviousness-type double patenting is appropriate.

Application claim 14, which incorporates all limitations of application claims 11, 12, and US Patent claim 10 are both drawn to the same invention, i.e., an electronic device takes images in a night shot mode and performs processing a set of frames with different exposure parameters for synthesizing a target image. These claims differ in scope in that application claim 14 with additional limitations, i.e., wherein admitted light values corresponding to the third exposure parameters successively increase in ascending order of photographing time, is narrower in scope than US Patent claim 10. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 10 to be narrower by adding the additional limitations, i.e., wherein admitted light values corresponding to the third exposure parameters successively increase in ascending order of photographing time, so to obtain Application claim 14, as claimed.
Allowance of application claim 14 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 10. Therefore, obviousness-type double patenting is appropriate.

Application claim 15, which incorporates all limitations of application claims 11, 12, and US Patent claim 10 are both drawn to the same invention, i.e., an electronic device takes images in a night shot mode and performs processing a set of frames with different exposure parameters for synthesizing a target image. These claims differ in scope in that application claim 14 with additional limitations, i.e., wherein the instructions further cause the electronic device to: receive a synthesis processing end instruction within a preset duration; and synthesize the target image using a part of the first set of frames, the second set of frames, the third set of frames, or the fourth set of frames in response to receiving the synthesis processing end instruction, is narrower in scope than US Patent claim 10. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 10 to be narrower by adding the additional limitations, i.e., wherein the instructions further cause the electronic device to: receive a synthesis processing end instruction within a preset duration; and synthesize the target image using a part of the first set of frames, the second set of frames, the third set of frames, or the fourth set of frames in response to receiving the synthesis processing end instruction, so to obtain Application claim 15, as claimed.
Allowance of application claim 15 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 10. Therefore, obviousness-type double patenting is appropriate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over OKADA et al. (2014/0063286) in view of SATO et al. (US 2012/0133797) and MATSUZAWA et al. (2015/0077603) and Sobol (US 8,537,224) further in view of Fukui (US 2010/0201848).
Regarding claim 1, OKADA discloses an electronic device, comprising:
a processor (processor included in control unit 101, figure 5, paragraphs [0045]-[0052]); and
       	a memory (RAM and ROM included in control unit 101, figure 5, paragraphs [0045]-[0052]) coupled to the processor and configured to store instructions, which when executed by the processor, cause the electronic device to: 
enter a night shot mode (the handheld night view is set, figures 7, 10, paragraphs [0079]- [0081]); 
displaying a preview interface (display unit 106 displays a screen, figures 7, 10, paragraphs [0072], [0079]-[0081]) indicating that the electronic device is currently in the night shot mode (icon 34e is selected to set the handheld night view mode, figures 7, 10, paragraphs [0079]-[0081]);
receive a photographing instruction when the preview interface is shown (figures 7, 10, paragraphs [0072]-[0073], [0079]-[0081));
display a photographing interface in response to receiving the photographing instruction (figures 7, 10, paragraphs [0072]-[0073], [0079]-[0081]), 
generate a target image (through image 20, figures 7, 10, paragraphs [0072]-[0073], [0079]- [0081]);
processing a second set of frames when the electronic device is in the handheld state and in the dark scene (handheld night view mode, paragraphs [0129]-[0134]);
save the target image (images are stored in storage unit 109, figure 5, paragraph [0081]).
OKADA et al. fails to determine that a current photographing scene is a dark scene or a light source scene.
However, SATO et al. discloses to determine (determine the image capturing scene is a night scene, S4, figure 11, paragraph [0081]) that a current photographing scene is a dark scene or a light source scene.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in OKADA et al. by the teaching of SATO et al. in order to provide an imaging apparatus which can automatically select an imaging method matching a scene and capture a higher quality image (paragraph [0013]).
OKADA et al. and SATO et al. fail to disclose wherein the photographing interface displays a progress indication indicating that the electronic device is performing processing to generate a target image and processing a second set of frames for synthesizing the target image when the electronic device is in the handheld state and in the dark scene, wherein the second set of frames is based on second exposure parameters.
However, MATSUZAWA et al. discloses wherein the photographing interface displays a progress indication indicating that the electronic device is performing processing to generate a target image (MATSUZAWA et al. discloses the control unit 212 causes the display unit 17 to display an HDR bar M1 for adjusting the dynamic range when a high dynamic range image (HDR) is generated, figures 12, 14, 16, paragraphs [0141]-[0148]), and processing a second set of frames for synthesizing the target image when the electronic device is in the handheld state and in the dark scene, wherein the second set of frames is based on second exposure parameters (a high dynamic range image (HDR) is generated, figures 12, 14, 16, paragraphs [0141]-[0148]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in OKADA et al. and SATO et al. by the teaching of MATSUZAWA et al. in order to generate a high dynamic range image (HDR), paragraph [0146]).
OKADA et al., SATO et al. and MATSUZAWA et al. fail to disclose the photographing interface displays an indication prompting a user to keep the electronic device steady.
However, Sobol discloses the photographing interface displays an indication prompting a user to keep the electronic device steady (display a message to a user that the amount of shake present exceeds the threshold, figure 2, column 2, lines 52-67, column 3, lines 56-67, column 4, lines 47-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in OKADA et al., SATO et al. and MATSUZAWA et al. by the teaching of Sobol in order to instruct a user to hold the device steady (column 4, lines 47- 51).
OKADA et al., SATO et al., MATSUZAWA et al., and Sobol fail to disclose processing a first set of frames for synthesizing the target image when the electronic device is in a handheld state and in the light source scene, wherein the first set of frames is based on first exposure parameters.
However, SATO et al. discloses to determine the image capturing scene is a night scene (night scene, S4, figure 11, paragraph [0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the function of determination a photographing scene to be a light source scene into the device in order to let the user to recognize that the current photographing scene is a light source scene.
OKADA et al., SATO et al., MATSUZAWA et al., and Sobol fail to disclose wherein the first exposure parameters are different from the second exposure parameters.
However, Fukui discloses that in case of a tripod night scene, exposure control such as lowering the ISO speed and making a long exposure may be performed, paragraphs [0156]-[0159]); this indicates that the exposure parameters in capturing image in a tripod night scene or tripod day scene is longer than the exposure parameters in capturing image in the handheld state.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in OKADA et al., SATO et al., MATSUZAWA et al. and Sobol by the teaching of Fukui in order to use a tripod to hold a camera to capture image in to prevent camera shake or image blur (paragraph [0157]).

Regarding claim 11, all the limitations are contained in claim 1; therefore, see Examiner’s comments regarding claim 1, except for the limitation “determine that a current photographing state is a handheld state” which is disclosed in OKADA et al., (icon 34e is selected to set the handheld night view mode, figures 7, 10, paragraphs [0079]-[0081]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shanmugam et al. (US 10,917,571) discloses image capture device control based on determination of blur value of object in images.
Sudo et al. (US 2013/0194447) discloses electronic apparatus, electronic apparatus control method, and storage medium.
Prentice et al. (US 2009/0160968) discloses camera using review image to select exposures.
Sudo (US 2015/0189180) discloses image capturing apparatus and method for controlling the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/17/2022